Wright, C. J.
An affidavit of one of the defendants and appellants, accompanies the notice of appeal to the clerk and appellee, to the effect that he served the same by reading, &c., on a day named. It is objected, and we think properly, that such notice cannot be served, and the proof thereof made by the party appealing. Appellants do not claim that such service would be good, independent of the Code. That it is not authorized by anything found therein, is evident, as we think, from the following sections: 1732, 2428, 1974, 2493 to 2499 inclusive.
Appeal dismissed.